DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, and 3 is objected to because of the following informalities:
Claim 1 recites “a comb member” in line 4 where antecedent basis has already established in the preamble of the claim. This should be revised to read “the comb member”. In addition, claim 1 recites “arranged at the upper portion of the cosmetic” in line 3. Antecedent basis was not established in regards to the “upper portion of the cosmetic”. This should be revised to read “an upper portion of the cosmetic”. Further, claim 1 recites “arranged on the lower surface of the main cover” in line 4. Antecedent basis was not established in regards to the “lower surface of the main cover”. This should be revised to read “arranged on a lower surface of the main cover”. Further, claim 1 recites “arranged on the upper surface of the main cover” in lines 6-7. Antecedent basis was not established in regards to the “upper surface of the main cover”. This should be revised to read “arranged on an upper surface of the main cover”. 
Claim 3 recites “formed on the upper end inner circumferential surface” in lines 2-3. Antecedent basis has not been established for the “an upper end inner circumferential surface”. This should be revised to “formed on an upper end inner circumferential surface”. Further, it is unclear as to where the “upper end inner circumferential surface” is located. However, in lines 9-10 it states the inner circumferential surface is part of the interior upper end. As such, for consistency purposes, it should be revised to read “formed on an upper end inner circumferential surface of an interior upper end” and latter claiming of the “interior upper end” should be revised to be “the interior upper end” as antecedent basis has been established. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadong (KR 20130005124 U, see machine translated version) in view of Gueret (EP 1342428 A1, see machine translated version). 
	Re. Claim 1, Sadong discloses a cosmetic container (Fig. 1), comprising: 
a cosmetic refillable container (Fig. 3, label 10 where any container can be refillable); 
a main cover (Fig. 3, labels 20, 30 and 50) arranged at an upper portion of the cosmetic refillable container (Fig. 1-3); and 
the cosmetic container (Fig. 3, label 10) also comprising an auxiliary comb member (Fig. 3, label 60) arranged on the upper surface of the main cover (See Annotated Figure A of Fig. 1), wherein the auxiliary comb member is a plurality of round bar protrusions or brushes respectively arranged and spaced by a distance on the upper surface of the main cover (The auxiliary comb member is found to be the brush denoted in Fig. 3, label 60 where it is spaced from the upper surface of the main cover through the elongated section 50 where it is spaced from the upper surface of the main cover longitudinally), 
the cosmetic container (Fig. 3, label 10) also comprising an auxiliary cover (Fig. 3, labels 70-71) arranged on the upper surface of the main cover (Fig. 1-3), wherein the auxiliary cover comprises an auxiliary cover body (Fig. 3, label 71) and a holding end (Fig. 3, label 70), the auxiliary cover body receives a brush member (The cover receives a brush member as seen in Fig. 1-3) in the interior of the auxiliary cover (Fig. 3), and the holding end is arranged on the upper surface of the auxiliary cover body (Fig. 3, labels 70-71 where the holding end (70) is found to be on the upper surface of the auxiliary cover body).
However, Sadong is silent to a comb member arranged on the lower surface of the main cover and disposed in the cosmetic refillable container. However, Sadong discloses an applicator member (Fig. 3, label 40) arranged on a lower surface of the main cover (See Annotated Figure of A of Fig. 1) and disposed in the cosmetic refillable container (Fig. 3 where the container is label 10). 
Gueret discloses a cosmetic applicator in the same field of endeavor and further discloses varying comb member (Fig. 1, 7-15, 36-39) disposed in the cosmetic container (Fig. 7) to improve the prevention of product clumping on the eyelashes. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the application member of Sadong to be the application comb member of Gueret as both provide synonymous functions of providing product to the keratinous surface and the comb member may improve the prevention of product clumping.  

    PNG
    media_image1.png
    586
    657
    media_image1.png
    Greyscale

Annotated Figure A 
	Re. Claim 2, Sadong and Gueret teaches the claimed cosmetic container having a comb member of claim 1 and Gueret further discloses the comb member is a plurality of round bar protrusions (Fig. 39 where the protrusions are found to be labeled as 15 where each individual tuft would be synonymous to a bar and Fig. 20 discloses solid rounded bar protrusions that can be applied as well to the comb member) respectively arranged and spaced by a distance on the lower surface of the main cover (As disclosed earlier in claim 1, they are spaced by a distance on the lower surface of the main body through the elongated section (50 of Sadong in Fig. 3) and further spaced away from the elongated section (and subsequently the lower surface of the main cover) as shown in Fig. 19-20 where the protrusions are spaced apart from one another).
	Re. Claim 4, Sadong and Gueret teaches the claimed cosmetic container having a comb member of claim 1 and further discloses the main cover (Fig. 3, labels 20, 30 and 50) is coupled with or detached from the cosmetic refillable container (See Fig. 1-3); and wherein the cosmetic refillable container is filled with liquid, gel or semisolid hairdressing cosmetic (Pg. 10, Par. 2, lines 1-2 of the machine translated version discloses the container is for storing mascara liquid).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The best prior art is found to be Sadong (KR 20130005124 U).  Sadong discloses a cosmetic container having a comb member, a cosmetic refillable container, a main cover, an auxiliary comb member, and an auxiliary cover. However, Sadong is silent to the cosmetic refillable container further comprising a main fixing groove formed on the upper end inner circumferential surface, wherein the main cover comprises an upper main cover, a lower main cover arranged at the upper end of the cosmetic refillable container, and a connecting member arranged between the upper main cover and the lower main cover, wherein the upper main cover has a lower-opening hollow structure with a narrow upper part and a wide lower part, and comprises a first coupling protrusion arranged on the inner circumferential surface and a coupling thread groove formed on the inner circumferential surface of interior upper end, wherein the lower main cover has an upper-opening hollow structure, and comprises a protrusion slit formed for inserting the first coupling protrusion; a second coupling protrusion formed on the outer circumferential surface; coupling threads arranged below the second coupling protrusion and formed on the outer circumferential surface to couple with the coupling thread groove; and a main coupling protrusion formed on the lower portion outer circumferential surface of the coupling threads to couple with the main fixing groove; wherein the connecting member is ring-shaped, and comprises a fixing groove formed on the lower portion inner circumferential surface to couple with the second coupling protrusion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772